DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim 1 has been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Therkildsen (WO 2015/078476 A1) in view of Ach et al. (US Patent 7,543,685 B2).

Regarding claim 1, Therkildsen discloses a platform (40) for a wind turbine (Fig. 1), the platform comprising: a lift beam (52) for carrying a load of a transport cabin (46) of a tower lift (abstract) of the wind turbine, a bearing structure (52, 54, and 55) and a floor plate (40) supported by the bearing structure, wherein the bearing structure comprises a lift beam (Fig. 4).
However, Therkildsen does not teach or suggest, “wherein the lift beam is located below the floor plate.”
Ach et al. teaches, a crossbeam (23) across the guide rails (6, 7) to support the counterweight (4) and the elevator (1e), and is shown to be below the floor plate of the elevator shaft (Fig. 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Therkildsen to have the crossbeam below the floor plate and above the counterweight as it allows for optimum space utilization above the counterweight (Col. 3:45-46).

Regarding claim 3, the combination of Therkildsen and Ach et al. teach all of claim 1 as above, wherein the lift beam is integrally formed with the bearing structure (Therkildsen Fig. 4, Page 7 lines 9-19).

Regarding claim 4, the combination of Therkildsen and Ach et al. teach all of claim 1 as above, wherein the floor plate is fixed to the lift beam (Therkildsen, Fig. 4 shows a floor plate wherein the floor plate is fixed to the lift beam, 54 -> 52)

Regarding claim 5, the combination of Therkildsen and Ach et al. teach all of claim 1 as above, comprising attachment means (Therkildsen, Fig. 4) connected to the lift beam and configured for attaching one or more cables (Therkildsen, 60) of the tower lift to the lift beam.

Regarding claim 6, the combination of Therkildsen and Ach et al. teach all of claim 5 as above, wherein the attachment means protrudes above the floor plate (Therkildsen; Fig. 4, the attachment means is above the floor plate).

Regarding claim 8, the combination of Therkildsen and Ach et al. teach all of claim 5 as above, wherein the attachment means includes one or more brackets (Therkildsen; Fig. 4, Fig. 5 show brackets) and one or more pins (Therkildsen; Fig. 4, Fig. 5, also show pins connecting the brackets to the hoisting beam 52) supported by the one or more brackets (Therkildsen; Fig. 4, Fig. 5), each pin of the one or more pins being configured for connection with one of the one or more cables (Therkildsen, 60) of the lift tower.

Regarding claim 9, the combination of Therkildsen and Ach et al. teach all of claim 1 as above, wherein the lift beam has a double-C shaped cross section (Therkildsen; 52, the I/H shape is two C shapes that are web to web).

Allowable Subject Matter
Claims 7 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 7, the combination of Therkildsen and Ach et al. teach all of claim 1 as above.
Therkildsen and Ach et al., nor any of the prior art of record teach or suggest, “wherein the lift beam comprises one or more openings for passage of one or more cables of the tower lift.”

Regarding claim 10, the combination of Therkildsen and Ach et al. teach all of claim 5 as above, wherein the attachment means includes a bracket having a top-hat cross-section profile (Therkildsen; Fig. 4, Fig. 5 shown as the attachment means to the lift beam 52).

However, Therkildsen and Ach et al., nor any of the prior art of record teach or suggest, “the lift beam has a gap between two back-to-back arranged C-shaped profiles of a double-C-shaped cross-section profile of the lift beam, the gap being configured for passage of the one or more cables of the tower lift; the attachment means is connected to the lift beam such that flanges of the top-hat profile are connected with upper flanges of the double-C-shaped profile; and/or the attachment means includes one or more pins supported by the bracket, each pin of the one or more pins being configured for connection with one of the one or more cables of the tower lift when passed through the gap of the lift beam.”

Claims 11-16 are allowed.
Regarding claim 11, Therkildsen discloses a wind turbine (Abstract) comprising: a tower (6); a lower platform (40c) and an upper platform (40d) inside the tower (Fig. 3); a tower lift (abstract) comprising a transport cabin (46) for travelling from the lower platform to the upper platform or vice versa (Page 8, lines 8-14); and a platform (40, 40d), wherein the platform is arranged inside the tower of the wind turbine (Fig. 3) above the upper platform, wherein a lift beam (52, 54, and 55) of the platform carries a load of the transport cabin of the tower lift (Page 8, lines 8-14).
However, Therkildsen nor any of the prior art of record teach or suggest:
“wherein the lift beam comprises one or more openings for passage of one or more cables of the tower lift.”
Claims 12- 13 depend on claim 11 and are therefore allowable.

Regarding claim 14, Therkildsen discloses a method for assembling a wind turbine (Abstract), the method comprising: manufacturing the platform comprising a lift beam (52) for bearing a load of a transport cabin (46); and installing the platform in a tower (6, Fig. 2).
However, Therkildsen nor any of the prior art of record teach or suggest:
“wherein the lift beam comprises one or more openings for passage of one or more cables of the tower lift.”
Claim 15 depends on claim 14 and is therefore allowable.

Regarding claim 16, claim 16 is previously indicated allowable (06/27/2022) claim 7 in independent form.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent 6,425,463 B1 discloses a non-personnel lifting device.
US Patent 3,851,736 A discloses an apparatus and method for installing elevator hoistway equipment
US Patent 1,815,429 A discloses a car moving garage.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C CLARK whose telephone number is (571)272-2871. The examiner can normally be reached Monday - Thursday 0730-1730, Alternate Fridays 0730-1630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney D Heinle can be reached on (571)-270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.C.C./Examiner, Art Unit 3745                                                                                                                                                                                                        
/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745